Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 1 of 25 PagelD #: 1519

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

SEAN BURT, individually and on
behalf of all others similarly situated,
Plaintiff,

Vv.

C.A. No. 20°-465-JJM-LDA

BOARD OF TRUSTEES OF THE

UNIVERSITY OF RHODE ISLAND;

and DOES 1-10, inclusive,
Defendants.

 

LOGAN THOMSON, individually
and on behalf of all others similarly
situated,
Plaintiff,
C.A. No. 20-295-JJM-LDA

Vv.

BOARD OF TRUSTEES OF THE
UNIVERSITY OF RHODE ISLAND,
Defendant.

 

HYUN CHOI, ANNA HOUSE, and AMY
PHAM, individually and on behalf of all

others similarly situated,
Plaintiffs,

Vv. C.A. No. 20-191-JJM-LDA
BROWN UNIVERSITY and THE
CORPORATION OF BROWN
UNIVERSITY,

Defendants.

eee ee eee ee ee ee ee ee ee ee ee ee ee eee ee ee ee ee ee ee SS”

 
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 2 of 25 PagelD #: 1520

 

DESTINY WASHINGTON, DEVIN
HAZEL, and DORIS ALEXANDER, on
behalf of themselves and all others
similarly situated,

Plaintiffs,
C.A. No. 20°246-JJM-LDA

V.

JOHNSON & WALES UNIVERSITY,
Defendant.

 

JEREMY SIMMONS-TELEP,

individually and on behalf of all

others similarly situated,
Plaintiff,

C.A. No. 20°226-JJM-LDA

v.

ROGER WILLIAMS UNIVERSITY,
Defendant.

Nee’ Nee ee ee eee eee ee ee eee eee eee ee ee”

 

MEMORANDUM and ORDER
JOHN J. MCCONNELL, JR., Chief United States District Judge.
I. BACKGROUND
This order consolidates Motions to Dismiss in five lawsuits brought against
four universities in Rhode Island — the University of Rhode Island (“URI”), Brown
University (“Brown”), Johnson & Wales University (“‘JWU”), and Roger Williams

University (“RWU”).! All the suits allege that Defendant universities’ decisions to

 

1 Fed.R.Civ.P. 42(a)(2) “If actions before the court involve a common question
of law or fact, the court may consolidate the actions.”).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 3 of 25 PagelD #: 1521

transition from in-person to remote academic experiences in response to the COVID-
19 pandemic amounted to breaches of contract. Suits against Brown and JWU also
charge the schools with unlawful conversion, and the latter also brings a claim of
“money had and received” against JWU.

University of Rhode Island

URI is a public research university with over 2,000 graduate and 14,000
undergraduate students. ECF No. 1 at 3-4 (20-465). The university traditionally
offers both in-person and online learning options, at different price points. However,
the COVID-19 pandemic interrupted the latter option — in mid-March 2020, in-person
classes were changed to online only, students were mostly required to vacate their
dormitories, and on-campus services and activities were cancelled. Students
subsequently completed their Spring 2020 semesters remotely. URI offered a 25%
refund towards housing and meal plans, but otherwise declined to refund tuition and
other fees.2 ECF No. 1 at 5-6 (20-465).

In response, two lawsuits have been filed against URI arguing that the decision
amounted to a breach of contract and unjust enrichment. One suit brings these
claims on behalf of a single class of all individuals who paid tuition and/or fees for on-
campus instruction at URI for the Spring 2020 semester, ECF No. 1 (20-465), whereas
the other brings the claims on behalf of both a “tuition class” and a “fees class.” ECF

No. 22 (20-295).

 

2 Accordingly, neither of the URI lawsuits seeks to recover funds paid towards
on-campus housing or meals. ECF No. 1 at 5 n.8 (20-465); ECF No. 22 at 8 (20-295).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 4 of 25 PagelD #: 1522

Brown University

Brown is a private research university with approximately 10,257 full-time
students, including 7,043 undergraduates. ECF No. 22 at 10 (20-191). Prior to the
COVID-19 pandemic, the school offered few online courses and programs. /d. at 13.
However, on March 12, 2020, the university announced that it was shifting all
academic instruction online and requiring most students living on-campus or in
Brown-owned properties to vacate their residences. For the remainder of the Spring
2020 semester, university facilities were closed, in-person events were cancelled, and
students completed their courses online. Brown offered limited refunds on recreation,
housing, and meal plan payments, but otherwise declined to refund tuition and other
fees.3 Id. at 23-24.

Plaintiffs contend that this denial amounted to a breach of express and implied
contracts, as well as unjust enrichment and conversion on the part of Brown.‘ They
bring these claims on behalf of a single class, including all who paid Brown tuition,
fees, and/or room and board. /d. at 6-7.

Johnson & Wales University

 

3 Plaintiffs criticize Brown’s method for calculating refunds for on-campus
housing and meal plans, referring to it as “flawed.” ECF No. 22 at 23-24 (20-191).
Accordingly, their damages request includes room and board refunds. Jd. at 26.

4 Plaintiffs bring the claims against both Brown University and The
Corporation of Brown University. Brown responds that the two are coterminous,
rather than separate and distinct legal entities, and the university may sue and be
sued by the name Brown University. ECF No. 26 at 1 n.1 (20-191). In light of this,
the Court removes the Corporation from the suit, which will proceed against Brown
University as the sole defendant. Fed.R.Civ.P. 21 (“On motion or on its own, the court
may at any time, on just terms, add or drop a party.”).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 5 of 25 PagelD #: 1523

JWU is a private university with 12,390 students — split between campuses in
Providence, Rhode Island; Miami, Florida; Denver, Colorado: and Charlotte, North
Carolina. ECF No. 16 at 2 (20-246). The university operates in-person academic
programs, as well as an online program called JWUOnline, which offers online
degrees at a lower price point. /d. at 2-3. On March 17, 2020, just over a week after
the beginning of the Spring 2020 trimester, JWU announced that it would be
conducting all classes online for the remainder of the term. /d. at 7. JWU required
students living on-campus to move out, closing the school’s residence halls and other
facilities and cancelling in-person events and services for the trimester. The school
declined to offer any pro-rated discounts or refunds on Spring 2020 tuition or fees,
including room and board fees. /d. at 8.

Plaintiffs argue that this decision amounted to a breach of contract, as well as
unjust enrichment, conversion, and “money had and received” by JWU. They bring
these claims on behalf of a single class, comprised of all who paid tuition and/or fees
for in-person programs at JWU during the Spring 2020 trimester.® Jd. at 11.

Roger Willams University

RWU is an institution of higher learning located in Bristol, Rhode Island. The
school has historically offered degree options both in-person and online (through its
“University College” program) at different price points. ECF No. 21 at 4-5 (20-226).

On March 11, 2020, the university instructed students not to return to campus

 

5 Though the complaint defines a single class, it also refers to the potential for
subclasses throughout. ECF No. 16 (20-246).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 6 of 25 PagelID #: 1524

following their Spring Break and announced that it was moving all classes online,
cancelling in-person events, and closing most non-essential campus facilities. Jd. at
9. RWU has announced that it will be issuing pro-rata refunds or credits for room
and board fees, but not for tuition or any other fees paid for the semester.® Jd. at 9-
11.

Plaintiff contends that RWU has breached its contracts with students and has
been unjustly enriched by this decision. He brings his claims on behalf of both a
“tuition class” and a “fees class.” /d. at 11.
Il. STANDARDS OF REVIEW

All four universities have moved, pursuant to Fed. R. Civ. P. 12(b)(6), to
dismiss the claims brought against them. To survive a Rule 12(b)(6) motion to
dismiss, Plaintiffs must plead a “plausible entitlement to relief.” Bel/ Atl. Corp. v.
Twombly, 550 U.S. 544, 559 (2007). Each complaint must have sufficient factual
allegations that plausibly state a claim upon which relief can be granted. This
standard requires more than a recitation of elements and must allow the Court to
draw a reasonable inference that a defendant is liable. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). The Court must accept plaintiffs’ allegations as true and construe
them in the light most favorable to the plaintiffs. Gargano v. Liberty Int

Underwriters, Inc., 572 F.3d 45, 48 (1st Cir. 2009).

 

6 Plaintiff did not seek recovery of room and board fees but reserved the right
to amend his allegations if RWU fails to issue the promised refunds. ECF No. 21 at
10-11 (20-226).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 7 of 25 PageID #: 1525

Additionally, pursuant to Fed. R. Civ. P. 12(b)(1), JWU moves to dismiss
Plaintiff Doris Alexandeyr’s claims for lack of standing. The school argues that this
Court lacks subject matter jurisdiction over her claims because she brings them on
behalf of her adult daughter. “The proper vehicle for challenging a court’s subject-
matter jurisdiction is Federal Rule of Civil Procedure 12(b)(1).” Valentin v. Hosp.
Bella Vista, 254 F.3d 358, 362 (1st Cir. 2001). Ifa plaintiff “lacks Article III standing
to bring a matter before the court, the court lacks subject matter jurisdiction to decide
the merits of the underlying case.” Dubois v. U.S. Dep't of Agric., 102 F.3d 1273, 1281
(1st Cir. 1996) (citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990)).

ii. DISCUSSION

The Court will now consider Defendants’ Motions to Dismiss, combining legal
analysis for the claims shared among multiple lawsuits (breach of contract, unjust
enrichment, and conversion) and then addressing unique claims separately.

A. Breach of Contract and Breach of Implied Contract Claims

Plaintiffs brought breach of contract claims against each of the four
universities, alleging that their decisions to transition from in-person to online
education breached their contracts with students.’ Defendants all moved to dismiss,
arguing that the complaints failed to sufficiently allege contractual promises for in-

person education. Further, they argue that Plaintiffs are effectively bringing

 

7 ECF No. 1 at 9-10 (20-465); ECF No. 22 at 12-28, 31-33 (20-295); ECF No. 22
at 24-26 (20-191); ECF No. 16 at 14-25, (20-246); ECF No. 21 at 14-29, 31-34 (20-226).

8 ECF No. 12-1 at 13-17 (20-465); ECF No. 24-1 at 13-21 (20-295); ECF No. 26
at 10-16 (20-191); ECF No. 17 at 19-22 (20-246); ECF No. 23 at 13-19 (20-226).
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 8 of 25 PagelD #: 1526

educational malpractice claims — impermissibly asking this Court to assess the
quality of their educational offerings. Citing the importance of academic discretion,
they urge against court intervention. See, e.g., Ambrose v. New England Ass'n of Sch.
& Colleges, Inc., 252 F.3d 488, 499 (1st Cir. 2001) (noting that “policy concerns include
the lack of a satisfactory standard of care by which to evaluate educators' professional
judgments and the patent undesirability of having courts attempt to assess the
efficacy of the operations of academic institutions.”).

Two of the five complaints — against URI and RWU — bring separate breach of
contract claims on behalf of a “tuition class” and a “fees class,” whereas the remaining
complaints allege on behalf of a single combined class. Because all the suits call for
tuition and fees refunds with substantively similar arguments, the Court will
combine its breach of contract analysis for all four universities, dividing between the
two types of payments. Overall, this Court partially GRANTS (tuition class) and
partially DENIES (fees class) Defendants’ Motions to Dismiss Plaintiffs’ breach of
contract claims — dismissing claims regarding tuition but allowing claims regarding
fees payments to proceed.

1. Tuition Claims

To state a viable breach of contract claim, “plaintiffs must prove that a valid,
binding contract existed, the defendant breached the terms of the contract, and the
plaintiffs sustained damages as a result of the breach.” Brooks v. AIG SunAmerica
Life Assur. Co., 480 F.3d 579, 586 (1st Cir. 2007). In Rhode Island, forming a valid

contract requires “competent parties, subject matter, a legal consideration, mutuality
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 9 of 25 PagelD #: 1527

of agreement, and mutuality of obligation.” DeAngelis v. DeAngelis, 923 A.2d 1274,
1279 (R.I. 2007) (citing A. Five v. Med. Assocs. of Bristol Cty., Inc., 668 A.2d 1250,
1253 (RI. 1996)). When alleging a breach, plaintiffs must “describele], with
substantial certainty, the specific contractual promise the defendant failed to keep.”
Brooks, 480 F.3d at 586 (quotation omitted).

Plaintiffs claim that they contracted, and paid tuition for, on-campus
university experiences that included benefits impossible to replicate online. They
contend that this promise appears throughout university publications, including
websites, marketing materials, course catalogs, and other resources. See, e.g., ECF
No. 22 at 12 (20-295) (“The terms of this contract are as implied or set forth by
Defendant through its website, academic catalogs, student handbooks, marketing
materials and other circulars, bulletins, publications, and course of dealing.”). By
moving online, they argue, universities failed to meet their obligation to provide
benefits they contracted for, including access to campus facilities, extracurricular
programs, and other in-person opportunities for networking and collaborating with
peers and professors. See, e.g, ECF No. 22 at 20 (20-191) (‘The remote, online
learning classes offered to Spring 2020 students since March deprived students of in-
person learning from their peers and school faculty. The move to these remote classes
also deprived students of access to the facilities, materials, and opportunities only
offered on Brown’s physical campus, including laboratory and research experience,

use of on campus facilities, such as the gym and libraries, and use of on-campus
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 10 of 25 PagelD #: 1528

services and events such as sporting events, end-of-year programs, lectures, and
various student services.”).

Even with the principle of academic freedom in mind, this Court may review
university actions to ensure they comply with enforceable contracts made with
students. See, e.g. Cloud v. Trustees of Bos. Univ., 720 F.2d 721, 724-25 (1st Cir.
1983) (“Where, as here, the university specifically provides for a disciplinary hearing
before expulsion, we review the procedures followed to ensure that they fall within
the range of reasonable expectations of one reading the relevant rules. We also
examine the hearing to ensure that it was conducted with basic fairness.”) (citations
omitted). However, interpreted in the light most favorable to them, Plaintiffs’ breach
of contract claims regarding tuition must be dismissed. Plaintiffs’ complaints fail to
identify any contractual terms that obligate the universities to provide in-person, on-
campus instruction.

Simply, no plausible reading of the university materials cited by Plaintiffs
gives rise to enforceable contractual promises. Plaintiffs point to broad descriptions
of the universities’ histories, campuses, and common student experiences as the very
reasons they chose to matriculate. See, e.g., ECF No. 1 at 3 (“Defendant touts that
‘the core of [its] main campus in Kingston is on the National Registrar of Historic
Placesl’]. In terms of campus life, Defendant advertises recreation such as URI
Athletics, Club Sports, Intramural Sports, Theatre, Galleries and Music. Defendant
advertises that it has 320 buildings on 4 campuses, 25 resident halls and apartments,

and that 54% of students are residents of Rhode Island.”). In some cases (suing URI,

10
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 11 of 25 PagelD #: 1529

JWU, and RWU), Plaintiffs bolster their points by highlighting the differences
between the universities’ in-person and online degree programs. See, e.g., ECF No.
21 at 5 (20-226) (“Defendant charged significantly lower tuition for the online degrees
than for the same corresponding on-campus degrees. Accordingly, when students pay
tuition in exchange for enrollment in the on-campus program, such students expect
to receive, and Defendant has promised to provide, benefits and services above and
beyond basic academic instruction .. ..”).

Unfortunately for Plaintiffs, these general advertisements and distinctions do
not create obligations on the part of the university — they are vague and more akin to
puffery, rather than enforceable promises. G. v. Fay School, 931 F.3d 1, 12 (1st Cir.
2019); see also Shin v. Mass. Inst. of Tech., No. 020403, 2005 WL 1869101, at *7
(Mass. Super. Ct. June 27, 2005) (distinguishing enforceable contracts from
“generalized representations” that are “too vague and indefinite to form [them].”).
This is immediately clear for some of the university statements cited by Plaintiffs,
which could not conceivably be read as contractual language. See, e.g., ECF No. 22
at 17 (20-295) (quoting URI’s website greeting, which states “A small, beautiful place.
See for yourself. At the University of Rhode Island, the ocean is a big part of our
history, culture, and everyday life. Combine our unique location with our welcoming
community and you'll find the small, beautiful place we call home. Explore all we
have to offer.”).

Plaintiffs also cite university statements that are more specific, such as course

catalog promises of “hands-on” instruction in particular campus buildings. See, e.g.,

ll
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 12 of 25 PagelD #: 1530

ECF No. 22 at 15 (20-191); ECF No. 16 at 23 (20-246). Some Defendants raise
questions about the context and applicability of these statements. See ECF No. 26 at
12 (20-191) (“Even if a course description were a specific promise . . . a description for
a course that no Plaintiff selected is not a promise any of them accepted.”; “Each
snippet must be read in context. For example, the complete sentence excerpted by
Plaintiffs as to one of the engineering courses states, ‘Students will also have the
opportunity to gain an introduction to several nano-engineering research tools
available on campus. Ex. A at 168. Plaintiffs do not allege that students in the
course did not ‘gain an introduction’ to those research tools.”).

This Court need not harbor on these questions, because even if the statements
could be interpreted as contractual promises, all four universities explicitly reserved
the right to unilaterally alter the administration of their academic offerings. See,
e.g, ECF No. 23 at 5 (20-226) (“For example, RWU’s academic catalog expressly:
‘reserves the right to modify the requirements for admission and graduation, to
change the program of study, to amend any regulation affecting the student body, to
increase tuition and fees, and to dismiss from Roger Williams University any student
at any time, if it is deemed by the University to be in the best interest of the
University or the student to do so.’.. . Similarly, with respect to course registration,
the catalog explains that RWU ‘reserves the right to cancel or limit enrollment in any
class and does not guarantee course registrations, assignment of instructors,
locations, or meeting times.”). Indeed, at least for matters such as course locations

and logistics, these reservations of rights seem sensible. See Cuesnongle v. Ramos,

12
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 13 of 25 PagelD #: 1531

713 F.2d 881, 885 (1st Cir. 1983) (“Even to think that a university could be found to
have broken its contract when it changed the dates of classes, or the curriculum, for
reasons beyond its control, or changed teachers, should startle anyone at all familiar
with university life.”). In light of them, this Court cannot possibly read an obligation
for in-person education, let alone during a global pandemic, into the universities’
contracts with students.

The reality of the COVID-19 pandemic contrasts particularly with the
complaint against Brown, in which Plaintiffs emphasize the university’s “usual and
customary practices.” The school’s “usual and customary practice of providing on-
campus courses” — they argue — contribute to their reasonable expectation that Brown
would provide them with on-campus educational experiences. ECF No. 22 at 24-25
(20-191). While this Court’s central finding is that nothing in the complaint indicates
a contractual obligation for Brown to hold in-person programs, the unique nature of
this moment warrants emphasis. Brown, and other Defendants were responding to
the remarkable circumstances of this pandemic — which has upended countless

aspects of our society's usual and customary practices.? One can reasonably infer

 

9 While the universities’ decisions to shift to online learning in response to the
pandemic were within their rights, their reservations of rights are not absolute. See,
e.g., Havlik v. Johnson & Wales Univ., 509 F.3d 25, 34 (1st Cir. 2007) (“We interpret
such contractual terms in accordance with the parties' reasonable expectations,
giving those terms the meaning that the university reasonably should expect the
student to take from them. Thus, if the university explicitly promises an appeal
process in disciplinary matters, that process must be carried out in line with the
student's reasonable expectations.”) (citations omitted).

13
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 14 of 25 PagelD #: 1532

that the universities reserved their rights for situations just like what occurred in

2020 — unexpected events, in this case a global pandemic.

Breach of Implied Contract Count Against Brown

Plaintiffs suing Brown also bring a breach of implied contract claim against
the university..o ECF No. 22 at 26-27 (20-191). An implied contract “is a form of
express contract wherein the elements of the contract are found in and determined
from the relations of, and the communications between the parties, rather than from
a single clearly expressed written document.” Cote v. Aiello, 148 A.3d 537, 545 (R.I.
2016) (citing Marshall Contractors, Inc. v. Brown Univ., 692 A.2d 665, 669 (R.I.
1997)). Such contracts “must contain all of the elements of an express contract” and
differ “simply [in] the manner by which the parties express their mutual assent.” Id.
(citations omitted). Essential elements include “mutual agreement, and intent to
promise” — “liJn determining whether these elements are present, [courts] generally
look to the parties’ conduct, actions and correspondence.” Jd. (citations omitted).

For the same reasons articulated previously, this claim fares no better than
Plaintiffs’ breach of contract count. As intimated above, nothing in the universities’

conduct suggests an intent to promise access to in-person education. None of the

 

10 Two other complaints — one against URI and the other against JWU — do not
allege breach of implied contract specifically but refer to the terms of the alleged
contract for in-person education as “implied or set forth by Defendant” through
university publications and materials. ECF No. 22 at 12 (20-295); ECF No. 21 at 15
(20-226). To the extent that Plaintiffs sought to claim implied contracts with the two
schools, this analysis also applies to their suits.

14
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 15 of 25 PagelD #: 1533

materials cited by Plaintiffs rise to the level of an implied promise for in-person
education — again, at best, the statements amount to puffery and academic
programming within university discretion.

In sum, Plaintiffs fail to sufficiently allege plausible breach of contract claims
against the universities regarding tuition payments, so the Court GRANTS
Defendants’ Motions to Dismiss the counts.

2. Fees Claims

Plaintiffs also argue that the universities breached their contractual
obligations to provide students with on-campus services paid for by fees separate from
tuition. The fees paid by students, and refund schemes devised by universities,
ranged between the schools. In each suit, Plaintiffs challenge their universities for
failing to provide sufficient fees refunds after transitioning online — allegedly
breaching their contracts with students.

At this stage of litigation, all the complaints contain sufficient allegations of
breaches of contracts for fees paid other than tuition. Regarding tuition, this Court
could not find any plausible obligation for universities to provide in-person education
in exchange. Rather, the universities provided the services that tuition was paid for
— courses with faculty, toward completion of a degree, albeit in a new format. See,
e.g, ECF No. 17 at 2 (20-246) (“Plaintiffs do not dispute that they... continued with
their education, made uninterrupted progress toward their degrees, and received the

same academic credit they would have otherwise obtained.”).

15
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 16 of 25 PagelD #: 1534

In contrast, Plaintiffs make plausible claims that they reasonably expected
certain services — ranging from recreational programs to room and board ~ in
exchange for the fees they paid.!! Their complaints point to university handbooks
and other materials, which describe the purposes and costs of offerings such as health
and student activity services. Defendant universities’ reservations of rights do not
extend far enough to warrant dismissing these claims at this stage — academic
discretion does not allow universities to flout contractual obligations.

Discovery will clarify which specific contractual obligations, if any, the
universities violated. For now, this Court will allow all the breach of contract claims
regarding fees other than tuition to move forward, DENYING Defendants’ Motions
to Dismiss the counts dealing with fees.

B. Unjust Enrichment Claims

Plaintiffs brought unjust enrichment claims against the four universities.!”
They argue that Defendants were unjustly enriched by their retention of tuition and
fees paid for in-person educational programs at the universities after they went
online during the term.!3 Defendants argue for dismissal — claiming that unjust

enrichment doctrine is unavailable in their contractual relationships with Plaintiffs,

 

11 ECF No. 1 at 5 (20-465); ECF No. 22 at 31-33 (20-295); ECF No. 22 at 16 (20-
191); ECF No. 16 at 7 (20-246); ECF No. 21 at 32-34 (20-226).

12 Two of the five complaints — against URI and RWU -— separate Plaintiffs into
a “tuition class” and a “fees class,” whereas the remaining complaints allege one
combined class. Because this Court is dismissing the unjust enrichment claims for
the same reasons across suits, the analysis will be combined.

13 ECF No. 1 at 10-11 (20-465); ECF No. 22 at 29-30, 33-34 (20-295); ECF No.
a : 27-29 (20-191); ECF No. 16 at 25-27 (20-246); ECF No. 21 at 29-31, 34-36 (20-
226).

16
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 17 of 25 PagelD #: 1535

and even if it were, Plaintiffs fail to sufficiently allege the elements of a claim.'4 For
this former reason, Plaintiffs’ unjust enrichment claims regarding fees are dismissed
— their claims for refunds are moving forward for violating alleged express contracts
with the schools. Pickett v. Ditech Fin., LLC, 322 F. Supp. 3d 287, 293 (D.R.I. 2018)
(“Where there exists an express contract between the parties, equitable doctrines
such as unjust enrichment are unavailable.”) (citing Okmyansky v. Herbalife Int'l of
Am., Inc., 415 F.3d 154, 162 (1st Cir. 2005)). This does not defeat Plaintiffs’ unjust
enrichment claims regarding tuition, as “it is permissible under Rhode Island law to
plead an equitable cause of action in the alternative.” Cappalli v. BJ's Wholesale
Club, Inc., 904 F. Supp. 2d 184, 197-98 (D.R.I. 2012).

Still, Plaintiffs’ tuition claims for unjust enrichment must be dismissed. In
Rhode Island, “[tlo recover for unjust enrichment, a plaintiff must prove (1) that a
benefit was conferred upon the defendant by the plaintiff, (2) that the defendant has
an appreciation for such benefit, and (3) that the defendant accepted the benefit in
such a way that it would be inequitable for the defendant to retain the benefit without
paying for it.”. Clampi v. Zuczek, 598 F. Supp. 2d 257, 263 (D.R.I. 2009). “The most
significant requirement .. . is that the enrichment to the defendant be unjust.” Jd.
(citing R & B Elec. Co. v. Amco Const. Co., 471 A.2d 1351, 1356 (R.1.1984)). In no
way do Plaintiffs sufficiently allege that the retention of tuition by the universities

was unjust — again, the schools provided students with the promised courses and

 

14 ECF No. 12-1 at 17-19 (20-465); ECF No. 24-1 at 21-24 (20-295); ECF No. 26
at 17-18 (20-191); ECF No. 17 at 29-31 (20-246); ECF No. 23 at 19-22 (20-226).

17
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 18 of 25 PagelD #: 1536

credits, while constantly adapting in the face of the pandemic no less. Brown’s Motion
to Dismiss puts it succinctly — noting that Plaintiffs “acknowledge that Brown
remained open and that each completed the semester and each earned credits toward
their degrees” and “ignore the obvious additional cost Brown had to incur to continue
operations during a pandemic.” ECF No. 26 at 17 (20-191).

Because Plaintiffs assert contractual claims regarding fees and fail to
sufficiently allege that Defendants’ retention of tuition payments was unjust,
Defendants’ Motions to Dismiss Plaintiffs’ unjust enrichment claims are GRANTED.

C. Conversion Claims

Plaintiffs suing Brown and JWU bring additional claims for conversion against
the universities. The complaints argue that Plaintiffs had rights to the educational
services and activities of in-person education for the term, which the universities
wrongfully interfered with and exercised control over — depriving them of the benefits
of their tuition and fees payments by transitioning online.!> Brown and JWU move
to dismiss the claims. !¢

“The gravamen of an action for conversion lies in the defendant's taking the
plaintiff's personalty without consent and exercising dominion over it inconsistent
with the plaintiff's right to possession.” Alex & Ani, LLC v. Elite Level Consulting,
LLC, 31 F. Supp. 3d 365, 371 (D.R.I. 2014) (quoting Fuscellaro v. Indus. Nat'l Corp.,

368 A.2d 1227, 1230 (1977)). Both complaints lack sufficient allegations of these

 

15 ECF No. 22 at 29-30 (20-191); ECF No. 16 at 27-28 (20-246).
16 ECF No. 26 at 18-19 (20-191); ECF No. 17 at 31-34 (20-246).

18
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 19 of 25 PagelD #: 1537

elements, as Plaintiffs have no plausible claim to possessory rights to an in-person
education from the schools. Montecalvo v. Mandarelli, 682 A.2d 918, 929 (R.I. 1996)
(“[A] conversion action will not lie for aln] .. . intangible property right that is not
manifested by a tangible instrument, such as a written agreement, a bankbook, or a
promissory note, that may, in turn, be converted.”) Simply, Plaintiffs contracted with
universities to exchange tuition for their courses and credit towards a degree, which
the universities delivered. The exchange did not give them any possessory rights to
specific university facilities or other in-person offerings.

Because Plaintiffs failed to sufficiently state claims for conversion, Brown’s
and JWU’s Motions to Dismiss the counts are GRANTED.

D. Money Had & Received Claim

Finally, Plaintiffs challenging JWU bring an additional claim of “money had
and received” against the university. They argue that the university owes the class
“for money had and received” in tuition and fees for the Spring 2020 trimester. ECF
No. 16 at 28-29 (20-246). JWU moves to dismiss the claim. ECF No. 17 at 34 (20-
246).

“An action for money had and received is maintainable whenever one person
has money which in equity and good conscience belongs to another.” Cappallr, 904 F.
Supp. at 198 (citations and quotations omitted). “This claim is essentially one of
unjust enrichment.” /d. at 197. Accordingly, Plaintiffs claim against JWU fails for
the same reasons their unjust enrichment claim did. Any legitimate claims to fees

will be resolved through Plaintiffs’ breach of contract claim. Plaintiffs received the

19
 

Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 20 of 25 PagelD #: 1538

courses and degree credits they paid tuition for, so any subsequent tuition revenue
retained by JWU cannot possibly be considered to still belong to students “in equity
and good conscience.” Because the money is properly JWU’s, the university's motion
to dismiss the claim is GRANTED.

E. JWU Plaintiffs

1. Plaintiff Doris Alexander

One of the named Plaintiffs in the suit against JWU is Doris Alexander, who
brings these claims on behalf of her daughter, who was a student at JWU during the
Spring 2020 trimester. JWU moves to dismiss Ms. Alexander’s claims, arguing that
“parents lack standing to assert claims against universities on behalf of their adult
children or based on such children’s relationships with the schools.” ECF No. 17 at 8
(20-246). Plaintiffs counter that, given how often parents pay their child’s university
tuition, they have standing in lawsuits against universities for tuition refunds. ECF
No. 24 at 6 (20-246).

The “irreducible constitutional minimum of standing contains three elements:
(1) that the plaintiff suffered an injury in fact, (2) that there is a causal connection
between the injury and the conduct complained of, and (3) that it is likely that the
injury will be redressed by the requested relief.” Sutliffe v. Epping Sch. Dist., 584
F.3d 314, 325 (1st Cir. 2009) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992)) (quotations omitted). JWU is effectively challenging Ms. Alexander's
standing on this first ground, arguing that parents are “not entitled to any

performance by or benefit from JWU,” and thus may not claim injury if the school

20
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 21 of 25 PagelD #: 1539

fails to deliver. ECF No. 26 at 4-5 (20-246). To demonstrate an injury in fact,
“plaintiffs must show that they personally have suffered some actual or threatened
injury.” Sutliffe, 584 F.3d at 326 (citing Valley Forge Christian Coll. v. Americans
United for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982)) (quotations
omitted).

Given how common it is for parents to be the source of tuition for schools, they
may readily demonstrate personal actual injury from a school’s actions. As Plaintiffs
argue, “li]f a parent can be required to pay tuition, it is logical that a parent should
be able to sue a university for a failure to provide the services that were promised in
exchange for that tuition.” ECF No. 24 at 6 (20-246). JWU is correct that there is no
actual requirement for parents to pay their child’s tuition. ECF No. 26 at 4 n.1 (20-
246). However, parents are required by JWU to play a role in determining the school’s
contractual terms with its students. See ECF No. 24 at 6 (20-246) (“[I]n order to
qualify for Federal Student Aid at JWU, Federal regulations and University policy
require students to report their parents income . . . which JWU is required to
verify.”).17 More practically, due to financial realities, parents often fund their child’s

contractual obligation to pay tuition, as Ms. Alexander allegedly did here.

 

17 See, e.g., Linda Borg, Rhode Island Schools Come up with Fresh Ways to Get
Seniors to Apply for Federal Financial Aid, PROVIDENCE J. (Feb. 27, 2021),
https://www.providencejournal.com/story/news/education/2021/02/27/rhode-island-
schools-come-up-fresh-ways:get-seniors-apply-federal-financial-aid/4544413001/
(“The FAFSA is a necessary step from a college enrollment perspective, said Andrew
Bramson, president and CEO of The College Crusade of Rhode Island, a program to
improve students’ chances of success in college. ‘When families complete it, it’s a good
catalyst for enrollment.”).

21
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 22 of 25 PagelD #: 1540

Accordingly, in instances where they paid tuition to their child’s school, they stand to
be injured by subsequent contractual violations.

For the foregoing reasons, this Court finds that Doris Alexander has standing
to pursue claims against JWU, and JWU’s Motion to Dismiss her claims for lack of
standing is DENIED.

2. Plaintiff Destiny Washington

Another named Plaintiff in the suit against JWU is Destiny Washington — a
citizen and resident of North Carolina who was enrolled at JWU’s campus in
Charlotte, North Carolina during the Spring 2020 trimester. ECF No. 16 at 4 (20-
246). JWU asks the Court to dismiss Ms. Washington’s claims, arguing they are
barred by North Carolina statute, which grants universities within the state
immunity from liability for decisions made in response to the COVID-19 pandemic.
ECF No. 17 at 10-13 (20-246). Plaintiffs counter that this law need not apply to JWU,
especially not at this early stage of litigation. ECF No. 24 at 7-9 (20-246).

Both parties are partially correct — while the law would ultimately govern Ms.
Washington’s claims, this Court need not dismiss her from the suit at this stage.
North Carolina’s “Act To Provide Immunity For Institutions Of Higher Education For
Claims Related To COVID-19 Closures For Spring 2020,” N.C. Gen. Stat. Ann. § 116-
311(a)(1)-(4), immunizes universities located in the state from liability if:

(1) The claim arises out of or is in connection with tuition or fees paid . .

. for the spring academic semester of 2020; (2) The claim alleges losses

or damages arising from an act or omission by the institution . .. during

or in response to COVID-19; . . . (3) The alleged act or omission . . . was

reasonably related to protecting the public health, safety, or welfare in
response to the COVID-19 emergency declaration; [and] (4) The

22
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 23 of 25 PagelD #: 1541

institution of higher education offered remote learning options for

enrolled students during the spring academic semester of 2020 that

allowed students to complete the semester coursework.

Parties disagree on whether the law applies in this suit — with Plaintiffs
unpersuasively urging the Court to exclusively apply Rhode Island law to Ms.
Washington’s claims. “A federal court sitting in diversity applies the forum state’s
choice of law rules.” Adifax Holding SpA v. Alcor Sci. Inc., 357 F. Supp. 3d 147, 155
(D.R.I. 2019). In Rhode Island, courts have recognized two frameworks governing
contract claims: 1) an interest-weighing test and 2) the /ex Joci contractus doctrine.
Under the test, courts determining which law governs a contract consider “(a) the
place of contracting, (b) the place of negotiation, (c) the place of performance, (d)
where the contract’s subject matter is located, and (e) the domicile, residence,
nationality, place of incorporation and place of business of the parties.” Jd. at 157
(citing Restatement (Second) of Conflict of Laws § 188 (1971)). When “the relevant
facts are sufficiently clear that delay in making a choice-of-law determination would
serve no useful purpose,” courts are “free to make a choice-of-law determination on
the basis of the plaintiffs complaint.” Foisie v. Worcester Polytechnic Inst., 967 F.3d
27, 42 (ist Cir. 2020).

Such is the case here — while Plaintiffs are correct that JWU’s corporate
governance is in Rhode Island, the contract’s “subject matter” for this North Carolina
resident attending a university in the same state clearly points toward applying the

law of that state. This comports with /ex Joci contractus doctrine, which applies the

law of the state that the contract “was made with a view to performance in.” Nortek,

23
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 24 of 25 PagelD #: 1542

Inc. v. Molnar, 36 F. Supp. 2d 63, 66 (D.R.I. 1999) (quoting Matarese v. Calise, 305
A.2d 112, 118 n.4 (R.I. 1973)). Clearly, JWU performed services for Ms. Washington
in North Carolina.

Still, it would be inappropriate to dismiss Ms. Washington from the suit for
now, as the constitutionality of North Carolina’s Act is currently being challenged in
the Superior Court of North Carolina. ECF No. 24 at 8 (20-246). Until this matter is
clarified, she may remain a party to the litigation. JWU’s Motion to Dismiss Plaintiff
Destiny Washington from the suit is DENIED without prejudice.

IV. CONCLUSION

Defendant universities are largely successful in their Motions to Dismiss
Plaintiffs’ challenges to their decision to transition their programs online for the
Spring 2020 term. Because Plaintiffs failed to sufficiently allege breach of contract
regarding tuition, but did so regarding fees payments, this Court GRANTS IN PART
AND DENIES IN PART Defendants’ Motions to Dismiss the breach of contract claims
against them. ECF No. 12 (20-465); ECF No. 24 (20-295); ECF No. 26 (20-191); ECF
No. 17 (20-246); and ECF No. 23 (20-226). Only breach of contract claims regarding
fees payments will be allowed to proceed. All other claims against the universities —
unjust enrichment, conversion, and money had and received — fail, and the Court
GRANTS Defendants’ Motions to Dismiss those counts. Finally, JWU’s Motion to
Dismiss Plaintiff Doris Alexander and Plaintiff Destiny Washington from the suit

against the school is DENIED.

24
Case 1:20-cv-00191-JJM-LDA Document 44 Filed 03/04/21 Page 25 of 25 PagelD #: 1543

“es

IT IS SO ORDERHD C logs
‘i f if :

  

 

oo |
ee b i \ { |
John J. McConwell, Jr. ~~
Chief Judge

United States District Court

March 4, 2021

25
